Citation Nr: 0331740	
Decision Date: 11/17/03    Archive Date: 11/25/03

DOCKET NO.  99-11 280A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disability, to include post traumatic stress disorder, 
depressive disorder with psychotic features, and an 
undiagnosed illness characterized by headaches, sleepiness, 
poor memory and concentration, and sexual dysfunction.  

2.  Entitlement to service connection for disc disease of the 
lumbosacral spine, to include an undiagnosed illness 
characterized by low back pain with numbness and weakness of 
the legs.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs




ATTORNEY FOR THE BOARD

Thomas D. Jones


INTRODUCTION

The veteran served on active duty from October 1981 to April 
1983, and from November 1990 to May 1991.  The veteran also 
had periods of inactive duty training and active duty for 
training as a member of the Army Reserves.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1998 rating decision of a 
Regional Office of the Department of Veterans Affairs, which 
denied the veteran service connection for a psychiatric 
disability, to include post traumatic stress disorder, and a 
lumbosacral spine disability.  He responded with a Notice of 
Disagreement that was received in December 1998, and was sent 
a Statement of the Case in April 1999.  He then filed a June 
1999 VA Form 9, perfecting his appeal of these issues.  The 
veteran originally requested a personal hearing at the RO 
before a member of the Board, but withdrew his hearing 
request in January 2001.  

Also within the RO's October 1998 rating decision, the 
veteran was denied service connection for hypertension, 
hypercholesterolemia, hypertriglyceridemia, breathing 
difficulties, and disabilities of the shoulders, ankles, 
right wrist, hands, and skin.  These issues were also noted 
within his December 1998 Notice of Disagreement, and the RO's 
April 1999 Statement of the Case.  However, in the veteran's 
June 1999 VA Form 9, he limited his appeal to entitlement to 
service connection for a psychiatric disability, and a 
lumbosacral spine disability.  Therefore, the Board's 
jurisdiction is limited only to those issues perfected on 
appeal.  38 U.S.C.A. § 7105 (West 2002).  




REMAND

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002), was 
signed into law.  It essentially eliminated the requirement 
that a claimant submit evidence of a well-grounded claim.  
The law also provides that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim, but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  There are also new notification 
provisions contained in this law which require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  Regulations implementing the VCAA 
are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326.  

First, the VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 
3.159(b)(2003).  Information means non-evidentiary facts, 
such as the veteran's address and Social Security number or 
the name and address of a medical care provider who may have 
evidence pertinent to the claim.  38 C.F.R. § 3.159(a)(5) 
(2002). 

Second, the VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  
With respect to this duty to assist the veteran in obtaining 
evidence, the VCAA requires that the VA notify the claimant 
which evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by the VA.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 
38 C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  

While it has been over two years since the VCAA was passed, 
the RO has failed in the present case to specifically notify 
the veteran of the provisions of this legislation.  
Therefore, a remand is required to ensure compliance by the 
RO with the provisions of the VCAA, and to afford the veteran 
appropriate due process.  

Next, the veteran seeks service connection for post traumatic 
stress disorder.  His cited stressors include incidents of 
SCUD missile attack while serving in Saudi Arabia during the 
Persian Gulf War, handling enemy prisoners of war, seeing 
burned and disfigured bodies, and crossing minefields.  The 
veteran's DD-214 confirms service in Southwest Asia from 
January 23, 1991, to April 30, 1991.  Additionally, a 
statement from an officer in the veteran's unit indicates 
that their unit, the 544th Military Police Company, was based 
near Halif Al Batin during that conflict.  However, the 
officer did not report the dates this unit was stationed at 
that location.  U.S. military records confirm SCUD missile 
attacks in the vicinity of Halif Al Batin in February 1991.  
While sufficient evidence exists to attempt verification of 
the veteran's claimed stressor events, no attempt has yet 
been made to verify these claimed stressors with the U.S. 
Armed Services Center for Research of Unit Records.  Such 
action must be accomplished prior to adjudication of this 
claim by the Board.  See 38 U.S.C.A. § 5103A (West 2002).  

Finally, the veteran also seeks service connection for a low 
back disability, allegedly incurred in the Persian Gulf 
region while unloading heavy boxes.  The Board notes that 
while the veteran's service medical records and April 1991 
service separation examination report are negative for any 
diagnosis of or treatment for a low back injury, he has 
submitted statements from fellow soldiers in his unit that 
indicate he was treated for low back pain while serving in 
the Persian Gulf.  One statement noted that the veteran was 
placed on a medical profile and was prescribed medication for 
his low back pain.  Additionally, the veteran has submitted 
private medical records confirming a current low back 
disability, diagnosed as a herniated nucleus pulposus, L4-5, 
which may be related to his in-service injury, based on the 
veteran's self-reported history.  Thus, the VA is required to 
obtain a medical opinion statement in order to determine if a 
nexus exists between the veteran's current low back 
disability and any in-service disease or injury.  See 
38 U.S.C.A. § 5103A(d) (West 2002).  

Therefore, in light of the above, this claim is remanded for 
the following additional development:  

1.  The RO should prepare a request for 
all morning reports, after-action 
reports, and related unit records for the 
544th Military Police Company of the Army 
Reserve-National Guard for the months of 
February-March 1991.  This request should 
include copies of any personnel records 
showing service dates, duties, and units 
of assignment (see the veteran's DD-214, 
marked with a yellow post-it note in the 
claims folder).  This request and all 
associated documents should be sent to 
the U.S. Armed Services Center for 
Research of Unit Records (USASCRUR), 7798 
Cissna Road, Suite 101, Springfield, VA 
22150-3197.  See VA MANUAL M21-1, Part 
VI, Paragraph 7.46 (1992).  They should 
be requested to provide any information 
which might corroborate the veteran's 
alleged stressors, as outlined in the 
first full paragraph on page 4 of this 
decision.  If the USASCRUR is unable to 
provide any additional evidence, the RO 
should so state for the record.  

2.  The claims file should be forwarded 
to a VA physician or other appropriate 
medical expert for review.  The examiner 
should review the claims file prior to 
rendering his/her medical opinion.  
Specifically, the examiner should note 
the veteran's April 1991 service 
separation examinations (found in the 
manila folder marked with yellow 'post-
it' notes labeled "4/91 separation 
examination"), the 1995 statements of 
fellow soldiers (found in the claims file 
marked with yellow 'post-it' notes 
labeled "buddy statement"), and the 
February 1999 medical examination report 
from Dr. R.M., (found in the claims filed 
marked with yellow 'post-it' notes 
labeled "2/99 private medical exam").  
The veteran need not be personally 
examined unless such an examination is 
considered necessary by the medical 
expert.  After examining the record, the 
examiner should address the following 
questions:  
a) Does the veteran have any current 
low back disabilities?  
b) For any low back disability 
identified above, is it likely, as likely 
as not, or unlikely that such a 
disability was incurred in active 
military service or caused by some 
incident of service?  (The term "at 
least as likely as not" does not mean 
within the realm of medical possibility, 
but rather that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor of 
causation as it is to find against it.)
The medical basis for all opinions 
expressed should be provided.  

3.  The RO should review of the record 
and ensure that all notification and 
development actions required by the VCAA 
are fully satisfied in accordance with 
the recent decision in Paralyzed Veterans 
of America v. Secretary of Veterans 
Affairs, as well as 38 U.S.C.A. §§ 5102, 
5103, 5103A (West 2002), and 38 C.F.R. 
§ 3.159 (2003), and any other applicable 
legal precedent.  This includes informing 
the veteran of the time he has in which 
to submit additional evidence.  

4.  Thereafter, the RO should again 
consider the veteran's claims for service 
connection for a psychiatric disability, 
to include post traumatic stress 
disorder, and a lumbosacral spine 
disability in light of any additional 
evidence added to the file pursuant to 
this remand.  If the benefits sought on 
appeal remain denied, the appellant and 
his representative should be furnished a 
Supplemental Statement of the Case and 
given the opportunity to respond thereto.  

The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant need take no action, other than as 
spelled out within this remand, until he is notified.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




